Citation Nr: 1401257	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  This decision, in pertinent part, denied entitlement to service connection for the above claimed disability.  

The Veteran withdrew his request for a Board hearing in December 2013.  


FINDING OF FACT

A current psychiatric disability has not been demonstrated, and there has been no diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for an award of service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In a July 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  

The Veteran was given a VA examination in September 2011 which is fully adequate as it included file review, an interview with the Veteran, a mental health evaluation and accurate factual support for the conclusions reached.  The Veteran has essentially contended that the examination was inadequate; in that the examiner misunderstood some of his answers and that he should be afforded a new examination.  The Veteran has not; however, pointed to any specific misunderstanding or inaccuracy.  

The Veteran's representative has pointed out that while the VA examiner found the Veteran did not meet "criteria B" for a diagnosis of PTSD (that a traumatic event is persistently re-experienced); the examiner also noted the Veteran's report of recurrent nightmares, including one in which he was called back to service in Vietnam.   The Veteran also reported; however, that he could not otherwise recall the content of his nightmares, and it was thus possible for the examiner to conclude that the nonspecific nightmares did not represent a re-experiencing of specific stressors or fear of hostile military action.  The examiner's conclusion was consistent with available treatment records which include no findings of PTSD.  Hence, the Board concludes that the examination was adequate.  The duties to notify and to assist have been met.  

Legal Criteria 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and does not include PTSD.  See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to DSM-IV and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  

Lay statements alone may establish the existence of combat stressor where the evidence of combat is consistent with service.  38 C.F.R. § 3.304(f)(2), see also 38 U.S.C.A. § 1154(b) (West 2002).  When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the Veteran's statements alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498, 511.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (West 2002).  

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  
Facts and Analysis

The Veteran's DD 214 notes service in the Republic of Vietnam.  His service treatment records are negative for complaints, diagnoses or symptoms of a psychiatric disability.  In an August 2011, the Veteran stated that he was afraid while in combat.  He filed a claim of service connection for PTSD because "he wasn't sure why he acted the way he [did]" and friends had referred him to VA.  

The September 2011 VA examination report stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV and that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  He had symptoms, but they were "substhreshold" for the criteria.  The examiner commented that he had feelings of depression at present which were secondary to his being unemployed and not sufficient to meet the DSM-IV diagnosis of a mental disorder and not part of PTSD.  He had no mental disorder diagnosis.  

The Veteran's medical, occupational and educational history was detailed as well as his pre and post military history.  He was depressed due to an inability to find work.  He had a girlfriend and some hobbies.  He quit working as a commercial driver in June 2011 because he felt his employer was treating him unfairly.  Regarding symptoms, he sometimes had nightmares but other times slept great; most of the time he could not remember his nightmares.  He had no history of mental health treatment.  His mental status was essentially normal.  He did not attribute his alcohol use to military stress.  

The Veteran reported to the examiner generally being in scary situations in Vietnam: "sometimes they got hit, and that they were out in the middle of nowhere, at night and they couldn't get choppers."  His stressor was adequate to support a diagnosis of PTSD and was a traumatic event.  The Veteran's response was fear, but the examiner determined the traumatic event was not persistently re-experienced (Criterion B).  There was also no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness (Criterion C).  As a result, the examiner did not find the Veteran to meet the criteria for a diagnosis of PTSD.  

Other VA treatment in the file from May 2012 shows that he met the criteria for alcohol abuse and a PTSD screen was negative.  

Analysis

In this case, a stressor has been demonstrated in that the Veteran served in Vietnam and the VA examiner found that the Veteran had a stressor that was sufficient to support a diagnosis of PTSD and that the stressor involved fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).

There has; however, been no medical evidence of a diagnosis of PTSD.  See, 38 C.F.R. §§ 3.304, 4.125(a).  

The VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The only other medical or mental health evidence in the record consists of VA treatment records, which include no findings that the Veteran met the criteria for a diagnosis of PTSD.  The examiner, a licensed clinical psychologist, did not find the criteria for PTSD were met based on an interview, clinical examination, and review of the Veteran's history.  This determination is supported by the May 2012 VA PTSD screen, which was negative.  There is no other evidence in the file showing a clinical diagnosis of PTSD as is required to substantiate the claim.  

The Veteran's claim is deemed to encompass any mental health disorder, not just PTSD.  Clemons v. Shinseki, 23 Vet App 1 (2009).  The record shows no other psychiatric disability.  The Veteran has provided competent and credible reports of feeling depressed, having difficulty in relating to others and having few friends; however, the VA examiner considered these reports in concluding that the Veteran did not meet the criteria for a diagnosis of any mental health disability.  The VA treatment records also show no findings of a psychiatric disability.  The Veteran has not contended that he meets the criteria for a diagnosis of any other psychiatric disability.  Accordingly, the preponderance of the evidence is against a finding that the Veteran has a current psychiatric disability other than PTSD.  Because there is also no diagnosis of PTSD, the preponderance of the evidence is against the claim; reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


